Title: From George Washington to Tobias Lear, 31 March 1799
From: Washington, George
To: Lear, Tobias



Dear Sir,
MOUNT VERNON 31st. March 1799.

If perchance you should happen to see Mr. Blagden before you leave the City, be so good as to get from him a statement of the preparations for my buildings therein. I do not find by inquiry of Mr. Lewis, that there is much show of this on the ground! I advised strongly that the foundation stone and lime, should be laid in last Autumn, when the Roads were good;—had this been done the Work might have commenced (without the hazard of disappointment) with the opening of Spring. Now, bad Roads, & multiplied excuses may be a plea for the backwardness of the Work.
I pray you also to enquire if there be any advice of the arrival of the Ship Hamilton (on board of which I had six Hhds. of Tobo.)

at London. We all unite in best wishes for you—and I am Your Affecte friend

Do not forget my Gardener’s Dictionary at Mr. Laws.

